Citation Nr: 0112506	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a ganglion cyst of the 
right foot, including as a result of exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of Chicago, Illinois, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

During the course of his appeal, the veteran raised the issue 
of entitlement to service connection for a soft tissue 
sarcoma as a result of exposure to Agent Orange during active 
service.  He notes that the sarcoma has developed in the same 
location as the ganglion cyst that was surgically removed, 
and for which he currently seeks service connection.  A 
review of the evidence indicates that while the sarcoma is 
located in the same place as the ganglion cyst, there appears 
to have been two separate and distinct diagnoses for each of 
these growths.  The veteran's initial claim was for service 
connection for a ganglion cyst, and this is the claim that 
has been developed and adjudicated by the RO.  Although the 
March 2000 rating decision noted the veteran's contentions 
regarding a sarcoma, a decision was not rendered as to the 
veteran's claim for service connection for soft tissue 
sarcoma.  Therefore, as there has been no decision rendered 
and no appeal of this claim, and as the two claims are not 
inextricably intertwined, the Board will confine its review 
of the veteran's claim to the issue that has been 
adjudicated, appealed, and is listed in the statement of the 
case.  This is the issue of entitlement to service connection 
for a ganglion cyst.  However, the Board refers the veteran's 
claim for entitlement to service connection for a soft tissue 
sarcoma of the right foot to the RO for further action 
consistent with the veteran's claim.  

In addition to the veteran's claim for entitlement to service 
connection for a soft tissue sarcoma of the right foot 
secondary to exposure to Agent Orange, the veteran has also 
raised the issues of entitlement to service connection for 
post-traumatic stress disorder, rectal scarring, sleep loss, 
earaches, and hearing loss.  These issues are also referred 
to the RO for additional action. 


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a ganglion cyst.

2.  The initial medical evidence of a ganglion cyst of the 
right foot is dated 1994, nearly 25 years after discharge 
from active service.  

3.  There is no competent medical evidence that relates the 
veteran's ganglion cyst to either active service, or to 
exposure to Agent Orange.  


CONCLUSION OF LAW

A ganglion cyst was not incurred due to active service, nor 
may it be presumed to have been incurred as a result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(e) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a ganglion cyst due to 
active service.  He believes that the cyst may have developed 
as a result of exposure to Agent Orange.  The veteran states 
that he began to notice this cyst shortly after discharge 
from service, and that he was eventually required to have it 
surgically removed.  He argues that this growth has now 
returned, and is productive of pain and swelling in his foot. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  The RO contacted the veteran by 
mail in July 1999 and informed him that he would be scheduled 
for a VA examination in conjunction with this claim.  A 
September 1999 letter informed the veteran that he needed to 
submit evidence of the current existence of his claimed 
disability.  The veteran was notified following the April 
2000 statement of the case that he needed to submit evidence 
to show that he currently has a ganglion cyst of the right 
foot, and that this cyst was incurred in or aggravated by 
active service in order for his claim to prevail.  The Board 
concludes that the discussions of the letter and the 
statement of the case informed the veteran of the need to 
submit evidence that he currently has a ganglion cyst as a 
result of active service, and that the VA's notification 
requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103).  As noted above, the RO has 
contacted the veteran on at least two different occasions in 
order to inform him of the type of evidence required for his 
claim.  He has not identified any records to be obtained by 
the RO.  In addition, the veteran was afforded an examination 
of his feet in August 1999.  Finally, the veteran appeared at 
a video conference hearing before the below signed Board 
member in August 2000.  Therefore, the Board concludes that 
the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

The veteran's service medical records indicate that he had 
one year and four months of foreign or sea service.  His 
awards and decorations include the Vietnam Service Medal.  He 
testified at the August 2000 hearing that he served in 
Vietnam.  Therefore, the Board finds that the evidence 
establishes that the veteran served in the Republic of 
Vietnam during the Vietnam era.  

A review of the service medical records is negative for 
evidence of a ganglion cyst.  The December 1969 discharge 
examination found that the veteran's feet were normal.  

Private medical records dated October 1980 indicate that the 
veteran was seen for several complaints, including pain of 
the back, feet, and legs.  However, a diagnosis of a ganglion 
cyst was not included in these records. 

The veteran was afforded a VA examination in February 1981.  
He had several complaints, including pain in his feet and 
legs.  The examination of the skin was reportedly normal, and 
there was no diagnosis of a ganglion cyst. 

The veteran underwent an additional VA examination in August 
1991.  His complaints included pain in his feet and legs.  
However, on examination, his feet were found to be grossly 
normal.  

VA treatment records from June 1993 indicate that the veteran 
was seen for complaints of pain in the top of his right foot. 

A magnetic resonance imaging study was conducted by a private 
doctor in June 1994.  The findings were consistent with a 
well localized area of increased signal intensity surrounding 
the lateral extensor tendons, which was most likely a 
ganglion cyst.  The bony architecture, the ligaments, and the 
tendon surrounding the ankle joint were well visualized, and 
showed no evidence of abnormality.  

Additional private medical records from July 1994 include an 
impression of a ganglion of the right foot.   August 1994 
records show that the ganglion was excised.  

The veteran underwent a VA examination of his feet in January 
1995.  A nine centimeter surgical scar on the right foot just 
lateral to midline on the proximal dorsum of the foot was 
noted.  The diagnosis was status post excision of ganglion 
cyst of the right foot, and hammer toe deformities of the 
left foot.  

A January 1998 VA examination shows that the veteran was seen 
for complaints of arthritis.  He had a history of outpatient 
surgery for removal of a ganglion cyst of the right foot in 
1995.  On examination, the skin was clear, except for a 
surgical scar noted over the right foot.  An examination of 
the feet was negative for a ganglion cyst.  The diagnoses 
included history of right foot surgery for ganglion cyst in 
1995.  

The veteran underwent an additional VA examination of his 
feet in August 1999.  His claims folder was available for 
review, and he also brought additional records for the 
examiner.  There were no records that specifically pertained 
to a ganglion cyst of the right foot.  The veteran stated 
that he had developed pain in his right foot in 1972.  He was 
told sometime afterwards that this was a ganglion cyst, but 
that he was not to worry about it.  He had surgical removal 
of the cyst in 1995.  Currently, the veteran complained of 
constant burning pain and numbness to the toes of his right 
foot.  There was also pain in the ankle of the right foot.  
On examination of the foot, there was a 12 centimeter scar 
across the dorsal aspect of the proximal right foot area.  
The scar appeared to be old and well healed.  There were no 
ulcerations, and no keloid formations.  There was no effect 
on the range of motion of the foot.  There was no tenderness 
elicited on palpation of the ankle and the foot.  The 
diagnoses included history per veteran of ganglionic cyst 
status post surgical resection with old surgical scarring in 
the appropriate area noted on physical examination.  There 
were otherwise no significant findings.  An X-ray study of 
the right foot conducted at this time noted a mild degree of 
hallux valgus deformity, but was otherwise normal.  

VA treatment records from December 1999 show that the veteran 
has a history of a ganglion cyst of the right foot.  On 
examination, there was a oval movable mass consistent with a 
ganglion cyst, less than one centimeter in length.  The 
assessment was a small ganglion cyst of the dorsum of the 
right foot.  The examiner indicated that it would be removed 
if it became larger.  

Private medical records from February 2000 show that the 
veteran sought a diagnosis for his right foot problem.  A 
questionable sarcoma was noted.  July 2000 records state that 
the veteran has a soft tissue tumor on the dorsum of his 
right foot. 

At the August 2000 video conference hearing, the veteran 
testified that he did not receive treatment for a cyst of the 
right foot during service.  He said that the problem with the 
cyst began in 1972.  The veteran indicated that the VA had 
told him to leave it alone.  He stated that he had not 
received any private treatment for the cyst.  The veteran 
indicated that the roots of the cyst extended well into his 
foot, and that it caused pain on walking.  He had recently 
been told that his problem was a soft tissue tumor, and that 
a private doctor believes that it could be due to Agent 
Orange.  See Transcript. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a ganglion cyst of the right foot.  Initially, 
the Board notes that a ganglion cyst is not among the 
disabilities that are presumed to be associated with exposure 
to Agent Orange.  The service medical records are negative 
for evidence of a ganglion cyst of the right foot, and the 
December 1969 discharge examination found that the feet were 
normal.  VA examinations in 1981 and 1991 were negative for a 
ganglion cyst of the right foot.  The veteran has testified 
that he first developed his ganglion cyst in 1972, but this 
was at least two years after discharge from service.  The 
initial medical evidence of a ganglion cyst of the right foot 
is contained in private medical records dated June 1994, 
nearly 25 years after the veteran's discharge from service.  
This cyst was removed in 1994.  None of the veteran's VA or 
private doctors have related the ganglion cyst to active 
service, or to exposure to Agent Orange during active 
service.  The veteran believes that the cyst has returned, 
but he has testified that he has been told his current 
problem is a soft tissue tumor, and the most recent medical 
evidence contains the same diagnosis.  As noted above, this 
is a very different disability than a ganglion cyst, and the 
issue of entitlement to service connection for a soft tissue 
sarcoma has not been adjudicated by the RO or appealed to the 
Board.  The veteran's sincere belief that his previous 
ganglion cyst is either the result of active service or 
exposure to Agent Orange, and that his current problem is the 
same disability that was treated in 1994 has been noted, but 
the veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, without evidence of the veteran's claimed 
disability during active service or until many years after 
discharge from active service, and without medical evidence 
that relates the ganglion cyst removed in 1994 to active 
service, entitlement to service connection for a ganglion 
cyst is not warranted.  


ORDER

Entitlement to service connection for a ganglion cyst of the 
right foot, including as a result of exposure to Agent 
Orange, is denied. 




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

